Citation Nr: 1536332	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to February 1946.  He died in April 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

A notice of disagreement was received in February 2008, a statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.

In November 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  In a September 1993 administrative decision, the RO found that new and material evidence had not been received to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

2.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating her claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


CONCLUSION OF LAW

New and material evidence has not been added to the record since the September 1993 administrative decision; thus, the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary notify the appellant of what constitutes both 'new' and 'material' evidence to reopen a previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  A December 2011 letter advised the appellant of what constitutes new and material evidence and asked for a specific statement that would satisfy this requirement.  This letter advised the appellant of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  

The Board notes that this letter was not issued prior to the initial adjudication of the appellant's claim in February 2007, but that that claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the appellant relative to the issue on appeal has been obtained and associated with the claims folder.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The appellant in the case at hand has claimed entitlement to VA death benefits.  Before any of these claims may be addressed on their merits, the appellant must establish that she is entitled to recognition as the Veteran's surviving spouse for purposes of eligibility for such benefits.  

The appellant originally attempted to establish her status as the Veteran's surviving spouse in September 1986.  She was informed in a January 1987 administrative decision that she did not satisfy the requirements to be recognized as his surviving spouse.  This decision notified the appellant that "dependency and indemnity compensation may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more or for any period of time if a child was born of the marriage, or was born to them before the marriage."  It was noted that the appellant and the Veteran were civilly married on May [redacted], 1985, and that the Veteran died on April [redacted], 1986.  Therefore, the appellant did not satisfy the requirements to be considered the Veteran's surviving spouse.  

The appellant filed a notice of disagreement with this determination in February 1987.  She was issued a statement of the case in April 1987.  She filed a VA Form 9 substantive appeal in May 1987.  In a November 1987 decision, the Board denied entitlement to payment of dependency and indemnity compensation or death pension as the Veteran's surviving spouse.

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the November 1987 Board decision constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation if the marriage to the veteran occurred before or during service or, if married to after the veteran's separation from service, before the applicable date as stated in this section.  38 C.F.R. § 3.54 (2014).  Dependency and indemnity compensation may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  See 38 U.S.C.A. §§ 1102 , 1304 (West 2014); 38 C.F.R. § 3.54 (2014).

Common-law marriage is not recognized in the Philippines.  In Lamour v. Peake, 544 F.3d 1317, 1321 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit took note of case law citing Philippine legal materials and concluded that common law marriage is not recognized in the Philippines, including citing to Sandoval v. Brown, 7 Vet. App. 7, 10 (1994).  In Sandoval, the Court held that Article 34 of the Family Code of the Philippines (which provides that no license is necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other) does not allow common-law marriage in the Philippines. 

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met. Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103 ; 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52 , the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

At the time of the November 1987 Board decision, the record contained, in relevant part, a copy of the Veteran's death certificate, reflecting that he died on April [redacted], 1986, and listing the appellant as his surviving spouse.  It also contains a certificate reflecting that the Veteran and the appellant were married in a civil ceremony on May [redacted], 1985, and a marriage contract reflecting that she and the Veteran were married in a religious ceremony on June 15, 1985.  On her January 1987 formal claim form, the appellant reported that she and the Veteran had not had any children together.  Also of record were the Veteran's service personnel records, which reflected that he separated from service in February 1946 and did not have any subsequent enlistments.   This evidence demonstrated that the Veteran and the appellant had married more than 15 years after his termination from service, that the appellant had been married to the Veteran less than one year prior to his death, that they had had no children together.  

The appellant sought to reopen her claim in August 1988.  In an August 1988 letter, she stated that, "[s]ince 1984 October, prior to our formal wedding, we have already been living together as husband and wife, however, because of tradition and belief among [Philippines], that being a mere 'common-law-wife' is bad luck, so on May [redacted], 1985, we formal[l]y got married and continuously lived together until his death on April [redacted], 1986."  She submitted two pictures taken on their wedding day and affidavits from two of their neighbors attesting to their knowledge that the appellant and the Veteran were living together as common-law spouses in October 1984.  This claim was denied in a March 1989 administrative decision based on a finding that new and material evidence had not been submitted to reopen the claim.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  The appellant did not file a notice of disagreement with the March 1989 decision, and it became final.  

In March 1990, the appellant sought to reopen her claim.  In relevant part, she submitted copies of the Veteran's service personnel records.  An April 1990 administrative decision determined that this evidence was not new and material.  Therefore, the claim was not reopened.  

In December 1990, the appellant submitted two additional affidavits attesting that the appellant and the Veteran had begun cohabitating in 1984 and had held themselves out as spouses to the community since then.  She submitted another affidavit from neighbors attesting to this information in May 1993, along with a request to reopen her claim.  

In a September 1993 administrative decision, the RO determined that new and material evidence had not been submitted.  The appellant did not initiate an appeal, and this decision became final. 

The current appeal arises from a February 2007 claim that was filed by the appellant.  In connection with this claim, she has submitted additional copies of her marriage certificates and the Veteran's death certificate.  She has also submitted copies of the Veteran's military records.  

She also submitted a January 2002 affidavit in which she attested to her relationship with the Veteran.  She did not mention in this affidavit that she and the Veteran had considered themselves to be common law spouses since October 1984 and that she had had no knowledge that common law marriage was not legally recognized in the Philippines.  

The February 2007 rating decision determined that new and material evidence had not been submitted, and the appellant appealed this decision to the Board.

In a November 2011 remand, the Board noted that the Court held that in cases where there is an impediment to entering into a common law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common law marriage could be deemed valid.  See Colon v. Brown, 9 Vet. App. 104, 107 -08 (1996).  The Court then held that the claimant must be given an opportunity to submit a signed statement pursuant to 38 C.F.R. § 3.205(c) , indicating that she had no knowledge of an impediment to the marriage.  Id.  The claim was thus remanded in order to give the appellant an opportunity to submit a signed statement attesting that she had no knowledge of any legal impediment to her marriage.  Specifically, the appellant was given the opportunity to submit a signed statement asserting that she did not know that common law marriage was prohibited in the Philippines.  

Unfortunately, the appellant did not submit any such statement in response to VA's December 2011 letter requesting that she do so.  The Board finds that none of the evidence that has been submitted since the September 1993 administrative decision is new and material.  Specifically, much of this evidence, including the death certificate, marriage certificates, and service records, were already of record at the time of the September 1993 decision and are thus not new.  Any new evidence that has been submitted since the September 1993 decision is not material, as it contains no assertion from the appellant that she was not aware of any legal impediment to her marriage with the Veteran.  Specifically, the appellant has not submitted a signed statement attesting that she did not know that the Philippines did not recognize common law marriage when she and the Veteran began cohabitating as common law husband and wife in October 1984.  Therefore, new and material evidence has not been received, and the appellant's claim cannot be reopened.


ORDER

New and material evidence having not been received, the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is not reopened.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


